DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered.

Status of Claims
Claims 1, 3, and 5-7 are pending and currently under consideration for patentability; claims 1 and 3 have been amended; claims 2, 4, and 8 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05 January 2021 has been acknowledged and considered by the Examiner. 

Response to Arguments
Applicant’s arguments dated 17 November 2020 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp (US 2006/0015053 A1) in view of Broer et al. (WO 2009/144615 A1).
Regarding claim 1, Crisp describes a pad 2 for electrically stimulated wound healing ([0014]), comprising: 
a pad 2 configured to be placed on a wound ([0035]) 
a plurality of anode elements 20 disposed on the pad to contact the wound (figure 1; [0046] - [0047]), the plurality of anode elements including first metallic ions ([0046] - [0047], silver metal particles, for example)
a plurality of cathode elements 30 disposed on the pad to contact the wound (figure 1; [0046] - [0047]), the plurality of cathode elements including second 
wherein the first metallic ions of the plurality of anode elements and the second metallic ions of the plurality of cathode elements interact with an exudate from the wound to provide a flow of electrical current in an intended direction through the wound ([0046] - [0047])
Regarding claim 1, Crisp describes wherein the anode elements and cathode elements may alternate in order to effectively transmit current ([0038]), but Crisp does not explicitly disclose wherein the plurality of anode elements are grouped at a center of the pad and the plurality of cathode elements are disposed in a ring to surround the plurality of anode elements without contacting any of the anode elements.  However, Broer also describes a pad for electrically stimulated wound healing (Abstract), including wherein a plurality of anode elements are grouped at the center of a pad and a plurality of cathode elements are disposed in a ring to surround the plurality of anode elements without contacting any of the anode elements (pp. 5:3-24, 11:14-24, 12:3-8).  As Broer is also directed towards electrically stimulated wound healing and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to employ an electrode configuration similar to that described by Broer when using the pad as described by Crisp, as doing so advantageously allows the resulting pad to better control the flow of current through the wound site and allows for a more directed wound healing.  
Additionally, the Examiner respectfully submits that, as Crisp describes the advantageous properties of dispersing anode and cathode elements in an alternating 
Regarding claim 3, Crisp further describes wherein the first metallic ions of the plurality of anode elements and the second metallic ions of the plurality of cathode elements each comprise metallic salts ([0015], [0039] - [0040]).
Regarding claim 5, although Broer further describes the use of ointments as part of the wound healing matrix (figures 6-8; pp. 15:6-20, 16:30-17:14), Broer describes that the ointment is situated between the electrode array and the wound.  As such, Broer does not explicitly disclose wherein at least one of the plurality of anode elements and the plurality of cathode elements are formed by an ointment.  However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to form the anode and/or cathode elements themselves by an ointment, as doing so advantageously allows the resulting stimulation 
Regarding claim 6, Crisp further describes the use of zinc oxide ([0040]).
Regarding claim 7, Broer further describes the use of silver sulfadiazine cream (p. 9:8-13). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,238,860 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for wound healing including a pad, a plurality of anode elements, a plurality of cathode elements, and using wound exudate to facilitate a flow of electric current through a wound.  

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,238,860 B2 in view of Crisp.  Regarding claim 3, although U.S. Patent No. 10,238,860 does not explicitly recite wherein the first metallic ions of the plurality of anode elements and the second metallic ions of the plurality of cathode elements include metallic salts, Crisp describes a pad for electrically stimulate wound healing which incorporates these features (Crisp: figure 1 and [0015], [0039] - [0040]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use Crisp’s disclosure of using metallic salts for the anode and cathode elements, as doing so allows for a more controlled and customizable wound healing process.  

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,238,860 B2 in view of Broer.  Regarding claim 5, although U.S. Patent No. 10,238,860 does not explicitly recite wherein at least one of the plurality of anode elements and the plurality of cathode elements are formed by an ointment, Broer describes ointments for use in the wound healing process (figures 6-8; pp. 15:6-20, 16:30-17:14).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use an ointment, as described by Broer, to carry the anode and cathode elements, as doing so advantageously allows the resulting stimulation area to be easily sized and shaped for the particular wound being treated. 

Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,787,303 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for wound healing including a pad, a plurality of anode elements, a plurality of cathode elements, and using wound exudate to facilitate a flow of electric current through a wound.  

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,787,303 B2 in view of Crisp.  Regarding claim 3, although U.S. Patent No. 9,787,303 does not explicitly recite wherein the first metallic ions of the plurality of anode elements and the second metallic ions of the plurality of cathode elements include metallic salts, Crisp describes a pad for electrically stimulate wound healing which incorporates these features (Crisp: figure 1 and [0015], [0039] - [0040]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use Crisp’s disclosure of using metallic salts for the anode and cathode elements, as doing so allows for a more controlled and customizable wound healing process.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792